                  IN THE UNITED STATES DISTRICT COURT                         DEC 3 0 2019
                      FOR THE DISTRICT OF MONTANA                          Cieri<, u.s District Court
                             BUTTE DIVISION                                   District Of Montana
                                                                                    Missoula




 UNITED STATES OF AMERICA,                                CR 19- 25-BU- DLC

                      Plaintiff,

        vs.                                                      ORDER

 COLETTE HADLEY,

                      Defendant.


      Before the Court is Defendant Colette Hadley's ("Hadley") Unopposed

Motion to Enlarge Time for Pretrial Motions. (Doc. 15.) The motions deadline in

this matter is currently set for December 30, 2019. (Doc. 14.) Hadley remains in

custody in Pennsylvania, and as such, has had no opportunity to review discovery

with her attorney and discuss possible motions. (Doc. 15 at 2.) Hadley represents

that the Government does not object to an extension. (Id. at 3.) Although Hadley

states that the "Court's schedule will be disrupted" if it grants her motion (id. at 2),

she does not indicate that any deadline other than the motions deadline needs to be

extended to adequately prepare for trial.

      Accordingly, with good cause shown to support it and absent objection from

the Government, IT IS ORDERED that the motion (Doc. 15) is GRANTED. To

that end, IT IS FURTHER ORDERED that the motions deadline set for December

                                            1
30, 2019 is VACATED and RESET for January 6, 2020. The Court's Scheduling

Order issued on December 11, 2019 (Doc. 14) otherwise remains in full force and

effect.

          DATED this 30th day of December, 2019.




                                        Dana L. Christensen, C hief istri ct Judge
                                        United States Di strict Court




                                         2
